DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 109102196, filed on 01/21/2020.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 2/5/2021.  The amendment has been placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not image capturing module…processing module…..classification module…, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for managing foods according to a flavor thereof, comprising: a plurality of fresh foods, each of the plurality of fresh foods attached with a product label, the product label including a thin film, a code provided on the thin film and associated with each of the plurality of fresh foods, and a colorimetric transducer array formed on the thin film, the colorimetric transducer array comprising at least one sensing material for sensing the plurality of fresh foods, each of the at least one sensing material undergoing a chemical reaction with at least one metabolic molecule of each of the fresh foods to change each of the at least one sensing material from an initial color to an indication color; and a classification module, receiving the real-time information and classifying the plurality of fresh foods according to the real-time information, in combination with the rest of the limitations of the claim.
	Claims 2-3 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for managing foods according to a flavor thereof, comprising following steps of providing a plurality of fresh foods, attaching a product label on each of the plurality of fresh foods, the product label comprising a thin film, a code provided on the thin film and associated with each of the plurality of fresh foods, and a colorimetric transducer array formed on the thin film, the colorimetric transducer array comprising at least one sensing material for sensing the plurality of fresh foods, each of the at least one sensing material undergoing a chemical reaction with at least one metabolic molecule of each of the plurality of fresh foods to change each of the at least one sensing material from an initial color to an indication color; generating a classification result for the quality of each of the plurality of fresh foods according to the real-time information; and classifying each of the plurality of fresh foods according to the classification result, in combination with the rest of the limitations of the claim.
	Claims 5-6 are allowed by the virtue of dependency on the allowed claim 4.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for trading foods, comprising following steps of: providing a plurality of fresh foods, attaching a product label on each of the plurality of fresh foods, the product label comprising a thin film, a code provided on the thin film and associated with each of the plurality of fresh foods, and a colorimetric transducer array formed on the thin film, the colorimetric transducer array comprising at least one sensing material for sensing each of the plurality of fresh foods, each of the at least one sensing material undergoing a chemical reaction with at least one metabolic molecule of each of the plurality of fresh foods to change each of the at least one sensing material from an initial color to an indication color; generating a classification result for the quality of each of the plurality of fresh foods according to the real-time information; and using the classification result as a part of a sales information of each of the plurality of fresh foods and displaying the classification result to at least one consumer for selecting and purchasing each of the plurality of fresh foods according to the classification result, in combination with the rest of the limitations of the claim.
	Claims 8-9 are allowed by the virtue of dependency on the allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Granevitze et al. (US 2020/0062456 A1) teaches devices for real-time, continuous, detection of spoilage and freshness of food products (abstract). However, Granevitze does not teaches bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886